        Case 1:16-cr-00521-JSR Document 120 Filed 02/21/19 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

      – v. –                              S6 16 Cr. 521 (JSR)

 ANDY GYAMFI,

                       Defendant.




                         THE GOVERNMENT’S PROPOSED
                      EXAMINATION OF PROSPECTIVE JURORS




                                          GEOFFREY S. BERMAN
                                          United States Attorney
                                          Southern District of New York
                                          Attorney for the United States of America


Maurene Comey
Jessica Fender
Assistant United States Attorneys
Of Counsel
        Case 1:16-cr-00521-JSR Document 120 Filed 02/21/19 Page 2 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

       – v. –                                        S6 16 Cr. 521 (JSR)

 ANDY GYAMFI,

                         Defendant.



                           THE GOVERNMENT’S PROPOSED
                        EXAMINATION OF PROSPECTIVE JURORS

                The Government respectfully requests, pursuant to Rule 24(a) of the Federal Rules

of Criminal Procedure, that the Court include the following questions in its examination of

prospective jurors. The Court is requested to pursue more detailed questioning at the sidebar if a

prospective juror’s answer reveals that further inquiry is appropriate and, in such an instance, to

conclude with an inquiry as to whether the particular fact or circumstance would influence the

prospective juror in favor of or against either the Government or the defendant.

                                           The Charges

                1.      This is a criminal case. The defendant is ANDY GYAMFI, also known as

“A Smooth,” “A-Y,” and “A.” The defendant has been charged in an Indictment with violating

certain federal laws. The Indictment was filed by a grand jury sitting in this district, and it

contains five counts.

                2.      The Indictment is not evidence itself. It simply contains the charges that

the Government is required to prove to the satisfaction of the jury beyond a reasonable doubt. I

would like to summarize the charges in this case in order to determine whether there is anything

about the nature of this case that may make it inappropriate for any of you to serve on the jury.

                                                 1
         Case 1:16-cr-00521-JSR Document 120 Filed 02/21/19 Page 3 of 18



               3.      Count One of the Indictment charges that the defendant conspired – that is,

agreed – with others on or about April 28, 2016 to rob individuals who were involved in the

distribution of marijuana, in the vicinity of 2466 Marion Avenue in the Bronx, New York.

               4.      Count Two charges the defendant with aiding and abetting the attempted

robbery of individuals who were involved in the distribution of marijuana on or about April 28,

2016, in the vicinity of 2466 Marion Avenue in the Bronx.

               5.      Count Three charges the defendant with aiding and abetting the use,

carrying, and possession of a firearm during and in relation to and in furtherance of the attempted

robbery charged in Count Two, which firearm was discharged.

               6.      Count Four charges the defendant with aiding and abetting the use, carrying,

and possession a firearm during and in relation to and in furtherance of the attempted robbery

charged in Count Two, which firearm was used by another person in the course of that crime to

cause the death of a person, Carlos Vargas, in the vicinity of 2466 Marion Avenue in the Bronx.

               7.      Count Five charges the defendant with conspiring to distribute and possess

with intent to distribute marijuana in or about 2016.

               8.      Do any of you believe that you have personal knowledge of the events

charged in the Indictment as I have described them?

                              Knowledge of the Trial Participants

               9.      We are about to select from among you the jurors who will sit in this case.

Both sides are entitled to know something about the people who sit as jurors. The law provides

this procedure to ensure that both the Government and the defendant receive the fairest possible

trial. For this reason, I am going to ask you certain questions. It is vital that you provide truthful



                                                  2
         Case 1:16-cr-00521-JSR Document 120 Filed 02/21/19 Page 4 of 18



answers to these questions. They are not meant to embarrass you in any way, but only to elicit

the basic information necessary to permit the parties and the Court to make an informed choice of

jurors for the case.

                10.    As I already mentioned, the defendant in this case is ANDY GYAMFI, also

known as “A Smooth,” “A-Y,” and “A.” [Please ask the defendant to stand when his name is

called.] Do any of you know, or have you had any dealings, directly or indirectly, with the

defendant, or with any relative, friend, or associate of the defendant?

                11.    To your knowledge, do any of your relatives, friends, associates, or

employers know the defendant?

                12.    The defendant is represented by Donald Yannella, Esq., and Karloff

Commissiong, Esq. [Please ask counsel to stand when his name is called.] Do any of you know

Mr. Yannella or Mr. Commissiong? Have any of you had dealings, either directly or indirectly,

with Mr. Yannella, or Mr. Commissiong?

                13.    The Government is represented here, as in all cases where it is a party before

this Court, by the United States Attorney for the Southern District of New York, who is Geoffrey

S. Berman. The conduct of the trial will be in the immediate charge of Assistant United States

Attorneys Maurene Comey and Jessica Fender. They will be assisted by a paralegal specialist in

that office, Aashna Rao. [Please ask counsel and the paralegal to stand when their names are

called.] Do any of you know Mr. Berman, Ms. Comey, Ms. Fender, or Ms. Rao? Have you had

any dealings, either directly or indirectly, with any of these individuals?

                14.    At various points during the trial, the Government attorneys will be assisted

by Investigator Antoinette Guzman, also of the United States Attorney’s Office for the Southern



                                                  3
        Case 1:16-cr-00521-JSR Document 120 Filed 02/21/19 Page 5 of 18



District of New York, and Detective Steven Smith of the New York Police Department. Do any

of you know Investigator Guzman or Detective Smith?

                                 Relationship with Government

               15.     Do any of you know, or have any association — professional, business, or

social, direct or indirect — with any member of the staff of the United States Attorney’s Office for

the Southern District of New York, the New York City Police Department (also known as

“NYPD”), or the Office of the Chief Medical Examiner (also known as “OCME”)? Is any

member of your family employed by any law enforcement agency, whether federal, state, or local?

               16.     Do any of you have any bias, prejudice, or other feelings for or against the

United States Attorney’s Office, the NYPD, OCME, or any other law enforcement agency?

               17.     Have you, or has any member of your family, either as an individual, or in

the course of business, ever been a party to any legal action or dispute with the United States, or

with any of the officers, departments, agencies, or employees of the United States, including the

Internal Revenue Service? Have any of you had any legal, financial, or other interest in any such

legal action or dispute, or its outcome?

               18.     Have you or any member of your family or friend or relative ever been a

party to a legal dispute involving law enforcement officials? [If yes: What was the nature of the

dispute? Did the dispute leave you with any favorable or unfavorable opinions, feelings, biases

or prejudice toward law enforcement officials? Did you retain the services of a lawyer for this

legal dispute? If yes: Did you form any opinion favorable or un-favorable about lawyers?]

               19.     Have you, or any family member, either as an individual or in the course of

business, ever been subject to an investigation by the NYPD or any other law enforcement agency,



                                                 4
         Case 1:16-cr-00521-JSR Document 120 Filed 02/21/19 Page 6 of 18



or otherwise been a party to any dispute or legal action involving the NYPD or any other law

enforcement agency?

               20.     Have you or any family member ever served in any branch of the military?

If so, were you or your family member ever involved in a court martial?

               21.     Have you or any member of your family or relatives or friends had contact

with a criminal defense attorney? [If yes: What were the circumstances of that contact? Did the

contact leave you with any favorable or un-favorable opinions about criminal defense attorneys?

Is there anything at all about criminal defense attorneys that would prevent you from rendering a

fair and impartial verdict in this case?]

                                  Relevant Names and Locations

               22.     I will now read a list of names of individuals who may be mentioned during

the trial, or who may be witnesses in this case:

           [The Government will provide this information prior to jury selection.]

               Do any of you know any of these people? Have you had any dealings, either

directly or indirectly, with any of these individuals?

               23.     I will now let you know about some locations or businesses that may be

mentioned or shown during the trial:

           [The Government will provide this information prior to jury selection.]

               Are any of you familiar with these locations?

                     Ability to Render Fair Verdict / Nature of the Charges

               24.     As I explained earlier, two of the charges against the defendant in this case

are that he agreed to commit certain crimes, which agreement, as I will explain in more detail later,



                                                   5
         Case 1:16-cr-00521-JSR Document 120 Filed 02/21/19 Page 7 of 18



is itself a crime. Does any juror feel that the law should not separately prohibit agreements to

commit crimes, as opposed to the commission of the crimes themselves, even if the underlying

crime is not successfully completed?

               25.     The object of the first conspiracy charge in this case pertains to armed

robbery. Do any of you have an opinion about the enforcement of the federal law concerning

armed robberies which might prevent you from being fair and impartial in this case?

               26.     The object of the other conspiracy charge in this case pertains to the

distribution of and possession with intent to distribute marijuana. Do any of you have an opinion

about the enforcement of the federal law concerning marijuana, which might prevent you from

being fair and impartial in this case?

               27.     In this case, it is alleged that the defendant conspired to commit the armed

robbery of individuals who were selling marijuana, and that during the attempt to commit that

robbery one of the defendant’s co-conspirators murdered one of the individuals who was selling

marijuana. It is further alleged that the defendant himself conspired to distribute and possess with

intent to distribute marijuana. Do any of you have an opinion about the use or sale of marijuana

which might prevent you from being fair and impartial in this case?

               28.     As I just mentioned, it is alleged that someone other than the defendant

carried out the attempted robbery and murder, and that the defendant aided and abetted—or

provided assistance—to that other person or persons, but did not personally carry out the attempted

robbery or murder himself. Under the law, someone who aids and abets a crime is also guilty of

that crime. Do any of you have an opinion about the law of aiding and abetting liability which

might prevent you from being fair and impartial in this case?



                                                 6
         Case 1:16-cr-00521-JSR Document 120 Filed 02/21/19 Page 8 of 18



                29.    Additionally, the murder charge in this case is charged as what is called a

felony murder. Under the law, someone who participates in certain crimes, including robbery,

are legally responsible if another participant in the robbery causes a victim’s. Do any of you have

an opinion about the law of felony murder which might prevent you from being fair and impartial

in this case?

                30.    As you can tell, during the trial, you will hear evidence concerning armed

robbery and murder. Does the fact that the case involves such charges make it difficult for any of

you to render a fair verdict? Do any of you feel that you could not decide fairly and impartially a

case involving such charges?

                31.    Has any juror been involved in an offense involving robberies or firearms?

Has any juror’s relative, close friend or associate been involved in an offense involving robberies

or firearms? Has any juror, or any member of the juror’s family, or any juror’s close friend, had

any experiences of any kind, directly or indirectly, with robberies or firearms?

                32.    Has any juror been involved in an offense involving murder? Has any

juror’s relative, close friend, or associate been involved in an offense involving murder? Has any

juror, or any member of the juror’s family, or any juror’s close friend, had any experiences of any

kind, directly or indirectly, with murder?

                33.    Has any juror been involved in an offense involving drug dealing? Has any

juror’s relative, close friend, or associate been involved in an offense involving drug dealing? Has

any juror, or any member of the juror’s family, or any juror’s close friend, had any experiences of

any kind, directly or indirectly, with drug dealing?




                                                 7
         Case 1:16-cr-00521-JSR Document 120 Filed 02/21/19 Page 9 of 18



               34.     Do any of you have any opinion about the enforcement of federal laws

generally that might prevent you from being fair and impartial in this case?

               35.     Do any of you have an opinion about the authority or right of the

Government to enforce robbery, firearm, or marijuana laws that would affect your ability to be fair

and impartial in this type of case?

               36.     Do any of you feel, for any reason, that you could not view fairly and

impartially a case involving robbery or firearms laws, or the laws governing murder? Do any of

you feel, for any reason, that you could not view fairly and impartially a case involving robbery or

murder because the victims of those alleged crimes were involved in the sale of marijuana?

               37.     Do you have any opinion about the enforcement of the federal drug laws

that might prevent you from being fair and impartial in this case?

               38.     Do you have any opinion about the laws concerning marijuana that might

prevent you from being fair and impartial in this case? Do you believe that the distribution of

marijuana should not be illegal, or that the laws governing this crime should not be enforced?

               39.     Have you ever been involved in an offense involving drugs? Has any

relative, close friend, or associate been involved in an offense involving drugs? Have you, or any

member of your family, or any close friend, had any experiences of any kind, directly or indirectly,

with narcotics or other controlled substances, including marijuana?

               40.     Have you ever lobbied, petitioned, or worked in any other manner for or

against any laws or regulations relating to the narcotics policies of the United States? If so, when

and what did you do? Have you ever supported or belonged to any organizations involved in such

work?



                                                 8
        Case 1:16-cr-00521-JSR Document 120 Filed 02/21/19 Page 10 of 18



               41.    Do you own a gun? Have you ever received training in the use of guns?

               42.    Does the fact that the charges involve the alleged illegal use of guns affect

your ability to render a fair verdict? Do you have any opinion about the enforcement of the federal

firearms laws that might prevent you from being fair and impartial in this case?

               43.    Have you or has any member of your family ever lobbied, petitioned, or

worked in any other manner for or against any laws or regulations relating to drugs or firearms?

If so, when and in what way?

               44.    Has any juror formed an opinion that the actions charged in the Indictment,

as I have described them to you, should not be a crime?

               45.    The witnesses in this case may include law enforcement personnel,

including NYPD officers. Would any juror be more likely to believe or disbelieve a witness

merely because the witness is an NYPD officer or other law enforcement officer?

               46.    The Government will present testimony at this trial from individuals who

were involved, directly and or indirectly, in the sale of marijuana and will be testifying under a

court order preventing their testimony about the sale of marijuana from being used against them

in a future case. Do you have any opinions about the Government’s use of such witnesses that

might prevent you from being fair and impartial in this case?

               47.    You will hear testimony in this case from accomplice witnesses, that is,

witnesses who at one time were involved in the charged attempted robbery and murder, but are

now testifying on behalf of the Government. I instruct you that the use of accomplice witnesses

is perfectly legal and is often a necessary law enforcement tool. Do you have any experience with

or feelings about the use of accomplice witnesses generally, or the use of evidence or information



                                                9
        Case 1:16-cr-00521-JSR Document 120 Filed 02/21/19 Page 11 of 18



obtained from accomplice witnesses, that would make it difficult for you to render a fair and

impartial verdict if you heard testimony from an accomplice witness?

               48.       Some of the evidence admitted at trial may come from search warrants,

including search warrants for information from Internet Service Providers such as Google and

social media providers such as Facebook. I instruct you that such evidence was legally obtained

and that certain evidence obtained from such warrants is admissible in this case. Do you have

any unfavorable opinion about such evidence or the use of such evidence at trial?

               49.       Some of the evidence admitted at trial may consist of cellphone location

information obtained from cellphone service providers, such as T-Mobile or Sprint, pursuant to a

court order. I instruct you that such evidence was legally obtained and that certain cellphone

location information obtained by court order is admissible in this case.        Do you have any

unfavorable opinion about such evidence or the use of such evidence at trial?

               50.       The defendant is charged with acting with others in committing the alleged

crime. Those other individuals are not on trial in this case. You may not draw any inference,

favorable or unfavorable, towards the defendant or the Government from that fact. You also may

not speculate as to the reason why other persons are not on trial at this time. Is there any juror

who cannot follow this instruction or who for this reason would have difficulty rendering a fair

and impartial verdict?

               51.       Does anyone have any expectations about the types of evidence that the

Government might present in all criminal trials? Would any of you be unable to follow my

instructions that the Government is not required to use any particular technique when investigating

and presenting evidence of a crime?



                                                 10
        Case 1:16-cr-00521-JSR Document 120 Filed 02/21/19 Page 12 of 18



                                       Prior Jury Service

               52.     Have you ever, at any time, served as a member of a grand jury, whether in

federal, state, county, or city court? If so, when and where did you serve?

               53.     Have you ever served as a juror in any court? If so, when, and in what

court did you serve, and was it a civil or criminal case? What was the nature of the case?

Without telling me what the verdict was, did the jury reach a verdict?

                     Experience as a Witness, Defendant, or Crime Victim

               54.     Have any of you, or any of your relatives or close friends, ever been

involved or appeared as a witness in any investigation by a federal or state grand jury, or by a

Congressional or state legislative committee, licensing authority, or governmental agency? Have

you, or any of those close to you, ever been questioned in any matter by a federal, state, or local

law enforcement agency?

               55.     Have you, or have any of your relatives or close friends, ever been a witness

or a complainant in any hearing or trial, state, or federal? Have you ever been a witness or a

complainant in any federal or state prosecution? [If yes: Please state the circumstances of the

case. As a result of having been a witness did you form any favorable or unfavorable opinions

regarding judges, law enforcement officials, or lawyers?]

               56.     Are you, or is any member of your family, or any close friend, now under

subpoena or, to your knowledge, about to be subpoenaed in any criminal case? [If yes: Do you

know what kind of criminal case? Which party served you with the subpoena?]

               57.     Have you, or have any of your relatives or close friends, ever been the

subject of any investigation or accusation by any grand jury, federal or state, or by any



                                                11
          Case 1:16-cr-00521-JSR Document 120 Filed 02/21/19 Page 13 of 18



Congressional Committee? [If yes: What was the nature of the investigation or the accusation?

Has the matter been resolved at this time?]

                58.     Have you, or has any member of your family, any associate, or close friend,

ever been charged with a crime? [If yes: What was the crime? Has the matter been resolved

and how? Did the resolution of the matter leave you with any favorable or unfavorable feelings

toward law enforcement or lawyers?]

                59.     Have you, or any of your close friends or relatives, ever been a victim of a

crime? [If yes: What was the crime? Has the matter been resolved and how? Did the

resolution of the matter leave you with any favorable or unfavorable feelings toward law

enforcement or lawyers?]

                60.     Have you, or any of your close friends or relatives, ever been stopped or

questioned by any member of the NYPD or other law enforcement agency? [If yes: Where were

the circumstances of each incident? How did you feel you were treated by law enforcement?]

                                      Problems with Perception

                61.     Do any of you have problems with your hearing or vision that would prevent

you from giving full attention to all of the evidence at this trial?

                62.     Are any of you taking any medication that would prevent you from giving

full attention to all of the evidence at this trial?

                63.     Do any of you have any difficulty reading or understanding English in any

degree?




                                                       12
        Case 1:16-cr-00521-JSR Document 120 Filed 02/21/19 Page 14 of 18



                                  Function of the Court and Jury

               64.     The function of the jury is to decide questions of fact. You are the sole

judge of the facts and nothing that the Court or the lawyers say or do may encroach in any way on

your role as the exclusive fact-finders. When it comes to the law, however, you must take your

instructions from the Court, and you are bound by those instructions. You may not substitute

your own notions of what the law is, or what you think it should be. At the conclusion of the case,

your job will be to determine whether or not the defendant is guilty as charged in the Indictment,

based on the law as I give it to you. In these questions, I have tried to direct your attention to

possible reasons why you might not be able to sit as a fair and impartial juror. Apart from any

prior question, do any of you have the slightest doubt in your mind, for any reason whatsoever,

that you will be able to serve conscientiously, fairly and impartially in this case, and to render a

true and just verdict without fear, favor, sympathy, bias, or prejudice — and according to the law

as it will be explained to you?

               65.     Under the law, the question of punishment, if any, is for the Court to decide,

and thus the issue of possible punishment must not enter into your deliberations as to whether the

defendants have proven guilty beyond a reasonable doubt. However, the death penalty is NOT a

possible punishment in this case. Are any of you unable to accept that instruction? If so, please

raise your hand.

               66.     Will each of you accept the proposition of law that sympathy must not enter

into the deliberations of the jurors as to the guilt or innocence of the defendant, and that only the

evidence produced here in Court may be used by you to determine the guilt or innocence of the

defendant?



                                                 13
          Case 1:16-cr-00521-JSR Document 120 Filed 02/21/19 Page 15 of 18



               67.     Do any of you have any legal training, or have any relative or close friend

who is an attorney? If so, would this prevent you from applying the law in this case as stated by

the Court? Will each of you accept my instruction that you are not to discuss this case with

anyone, including attorneys you may know, or read press reports about this case, if any exist, until

you are excused as jurors?

               68.     Is there any juror who feels that even if the evidence established the

defendant’s guilt beyond a reasonable doubt, he or she might not be able to render a guilty verdict

for reasons unrelated to the law and the evidence?

               69.     Does any juror have any religious, philosophical, or other belief that would

make him or her unable or potentially unwilling to render a guilty verdict for reasons unrelated to

the law or evidence?

               70.     In these questions, I have tried to direct your attention to possible reasons

why you might not be able to sit as a fair and impartial juror. Apart from any prior question, does

any juror have the slightest doubt in his or her mind, for any reason whatsoever, that he or she will

be able to serve conscientiously, fairly, and impartially in this case, and to render a true and just

verdict without fear, favor, sympathy, or prejudice, and according to the law as it will be explained

to you?

                                          Trial Schedule

               71.     After the jury is selected, we will begin opening statements and then the

presentation of evidence. The trial in this case should last approximately two weeks. The Court

expects that the court day will last from about today, February 26, 2019 through about Friday,




                                                 14
        Case 1:16-cr-00521-JSR Document 120 Filed 02/21/19 Page 16 of 18



March 8, 2019.        Is there any juror for whom the proposed trial schedule presents an

insurmountable problem, one that would make it truly impossible for the juror to serve?

                                        Juror’s Background

               72.      The Government respectfully requests that the Court ask each juror to

state the following information:

                        a.     the juror’s family status;

                        b.     the juror’s occupation and educational background;

                        c.     the name and town or county of the juror’s employer;

                        d.     the period of employment with that employer;

                        e.     the same information concerning other employment within the last

                               five years;

                        f.     the same information with respect to the juror’s spouse, any working

                               children, and any working members of the juror’s household;

                        g.     the area in which the juror resides, how long he or she has lived

                               there, and, the same information (if applicable) for the past five

                               years;

                        h.     what newspapers and magazines the juror reads and how often;

                        i.     what television shows the juror watches; and

                        j.     what else the juror does in his or her free time.

                     Requested Instruction Following Impaneling of the Jury

               73.      From this point until the time when you retire to deliberate your verdict, it

is your duty not to discuss this case, and not to remain in the presence of other persons who may



                                                 15
        Case 1:16-cr-00521-JSR Document 120 Filed 02/21/19 Page 17 of 18



be discussing this case. The rule about not discussing the case with others includes discussions

even with members of your own family, and your friends. If at any time during the course of this

trial, any person attempts to talk to you or to communicate with you about this case, either in or

out of the courthouse, you should immediately report such an attempt to me through my deputy

clerk. In this regard, let me explain to you that the attorneys, the defendant, and the witnesses in

a case are not supposed to talk to jurors, not even to offer a friendly greeting. So if you happen

to see any of them outside this courtroom, they will, and should, ignore you. Please do not take

offense. They will be acting properly by doing so.

               74.     In this regard, do not talk about or read about the facts or circumstances of

this case on social networking sites such as Facebook, Instagram, or Snapchat, and you should not

“tweet” about your experience here on Twitter. Do not do any research or investigation about the

case or anything touching upon the case. Do not go on the Internet to do any searches about this

case or these kinds of cases or any of the individuals involved.

               75.     Finally, keep an open mind throughout the trial and reserve judgment until

after all the evidence is received. Until you have heard all the evidence, the closing arguments,

and my instructions on the law, you are really not in the position to reach any conclusions in this

case, so keep an open mind until you begin deliberating.




                                                16
       Case 1:16-cr-00521-JSR Document 120 Filed 02/21/19 Page 18 of 18



              76.    In this connection, when the Court is in recess, please stay either in the jury

room or somewhere outside the courtroom. Please do not wait in the courtroom.

Dated: New York, New York
       February 21, 2019


                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney
                                            Southern District of New York



                                    By:     /s/
                                            Maurene Comey & Jessica Fender
                                            Assistant United States Attorneys
                                            (212) 637-2324 / 2276




                                               17
